Citation Nr: 1517737	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, including as a result of exposure to herbicides in Vietnam.

2.  Entitlement to service connection for glaucoma, including as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  He served in Vietnam from April 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office, in Providence, Rhode Island.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held via videoconference.  A transcript of that hearing is of record.

Evidence has been received subsequent to the final consideration of the claims by the RO, but the Veteran waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

The Veteran's January 2013 VA Form 9 specifically limited his appeal to the claims of entitlement to service connection for Parkinson's disease and glaucoma.  See also September 2013 Statement in Lieu of VA Form 646 (listing the issues on appeal as involving only Parkinson's disease and glaucoma); May 2014 Board Hearing Transcript.  In his Form 9, the Veteran explicitly requested that VA "drop" the other issues and has not filed any additional or subsequent document indicating an intent to appeal any of the other issues decided in the November 2012 Statement of the Case (SOC).  See 38 U.S.C. § 7105(a) and (d)(3); 38 C.F.R. §§ 20.200 and 20.202 (2014).  For these reasons, the Board will only consider, on this appeal, the issues of entitlement to service connection for Parkinson's disease and glaucoma.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so); see also Roy v. Brown, 5 Vet. App. 554, 556 (1993) (holding Veteran statutorily barred from appealing a rating decision where the Veteran has not filed a timely formal appeal).

The issue(s) of entitlement to service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran served in Vietnam and is currently diagnosed with Parkinson's disease.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran asserts that he has Parkinson's disease and that the condition is the result of exposure to herbicidal agents (e.g. Agent Orange) during his service in Vietnam.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran's service in Vietnam creates a presumption that he was exposed to one of the relevant herbicide agents.  See 38 U.S.C.A. § 1116(f) (there is a rebuttable presumption of herbicide exposure in the case of veterans who served in Vietnam); see also 38 C.F.R. § 3.307(a)(6)(iii) (presumption for Vietnam veterans who have one of the conditions listed in 38 C.F.R. § 3.309(e)).  The diseases presumptively associated with herbicide exposure include Parkinson's disease.  38 C.F.R. § 3.309(e) (2014).  The record contains no evidence to rebut the presumption of herbicide exposure.  Therefore, so long as the Veteran has Parkinson's disease, it will be service-connected unless there is sufficient affirmative evidence to rebut the presumed causal nexus.

The Board acknowledges the Veteran's and his wife's belief that he has Parkinson's disease, but finds that their lay testimony on the subject is not competent evidence of the correct diagnosis of the Veteran's neurological symptoms.  The Veteran and his wife lack the medical training and expertise needed to provide a complex medical opinion such as diagnosing a neurological condition where the Veteran  presents a complex medical picture.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see February 2014 Private Neurologist Note (diagnosing multiple conditions and discussing medical history).  

Similarly, the Board also is not competent to make an independent medical assessment of the proper diagnosis of the Veteran's neurological symptoms.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Therefore, the Board must evaluate and assign weight to the medical evidence of record.

In August 2011, a VA physician examined the Veteran to determine whether his symptoms met the criteria for a diagnosis of Parkinson's disease for purpose of VA disability benefits.  After a thorough examination and review of the Veteran's medical history, the VA physician concluded that the Veteran's symptoms did not, at that time, warrant a diagnosis of Parkinson's disease.  She explained that, while the Veteran's chin tremor and right hand tremor were consistent with the onset of Parkinson's disease, "he does not have any other symptoms or signs that are supportive of Parkinson's disease at this time."  She noted the absence of "rigidity, bradykinesia, [and] postural instability."  The VA physician further opined:  "Because he does not have another one or two of these diagnostic criteria I cannot diagnose him with Parkinson's disease at this time.  He will need to be followed to see if his minimal rest tremor does develop into anything more significant."

The Veteran also receives private medical treatment, including treatment by a private neurologist.  In March 2011, his neurologist diagnosed him with "Parkinson's disease which [the neurologist] believe[d was] in the early stages."  The diagnosis was based on "a mild jaw tremor of the Parkinsonian type" and "a very mild tremor of the right upper extremity at rest suggestive of Parkinson's disease."  See March 2011 Private Neurology Note.  The Veteran's gait was documented as stable.  The neurologist did not recommend medication at that time.  

In August 2013, the neurologist started the Veteran on medication for Parkinson's disease.  With respect to gait, he noted:  "abnormal Romberg's test moderate , unsteady causal gait mild, tiptoe abnormal, heel walk abnormal and tandem gait abnormal and station normal and ambulates independently."  He documented the absence of bradykinesia and tremors, generally.  However, in his discussion, the neurologist documented "mild jaw tremor and according to his wife has more prominent tremor of the hands when anxious or agitated."

After a follow-up visit in February 2014, the neurologist documented that, after taking medication, the Veteran's station, gait, tiptoe, heel walk, tandem gait, and Romberg's test were all normal.  The neurologist further noted that the Veteran "experience[ed] tremor only when irritated or excited."  The neurologist continued the diagnosis of Parkinson's disease with "mild or moderate" symptoms and renewed the prescription for medication.  He recommended a follow-up evaluation in four months.

In resolving the apparent discrepancies in this medical evidence, the Board notes that the more recent and more definite diagnosis was made in the context of treatment by a neurologist who had observed the Veteran and his symptoms over a period of years.  Although the "treating physician rule" does not apply with respect to VA disability compensation claims, see White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001), the Board finds that the ability of the private neurologist to observe the Veteran over successive visits rather than at a single visit provides some advantage in his evaluation of the totality of the evidence in the particular context of this case.  For instance, the VA examiner specifically recommended continued watching to determine if the symptoms suggestive of Parkinson's worsened or new symptoms appeared.  This is what the private neurologist did and, after doing so, he recorded worsened and new symptoms in August 2013 that warranted treatment for Parkinson's disease with medication.  The medication appears to have had some ameliorating effect, as the symptoms were somewhat improved by February 2014, but the Board finds the diagnosis of the private neurologist, particularly where he prescribed medication, to be entitled to significant weight.

The Board also notes that the legal standard to be applied is whether the evidence is in equipoise.  Here, while there are two opinions, the more favorable opinion is more recent and is based on more encounters.  The negative opinion explicitly indicated that continued observation was necessary and could impact the assessment.  The evidence in favor of finding that the Veteran is currently diagnosed with Parkinson's disease is, at least, in equipoise.

The evidence of record establishes or places in equipoise each of the elements of the Veteran's claim:  an in-service event (exposure to herbicides on a presumptive basis), a current diagnosis of Parkinson's disease, and an unrebutted presumption of a causal nexus between the in-service event and the current disability.  Therefore, the Veteran is entitled to service connection for Parkinson's disease on a presumptive basis.  38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  Accordingly, entitlement to service connection for Parkinson's disease is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Gilbert, 1 Vet. App. 49, 53-56 (1990).

Because the Veteran's claim has been granted and the Veteran could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist.


ORDER

Entitlement to service connection for Parkinson's disease is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

The Veteran asserts entitlement to service connection for glaucoma, including as secondary to service-connected diabetes mellitus, type II.  See, e.g., May 2014 Board Hearing Tr. at pp. 10-12.

The Veteran has not yet had a VA examination with respect to his glaucoma.

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

The evidence of record includes a diagnosis of glaucoma by a private physician, see June 2014 Private Treatment Note, and the Veteran's testimony that his private physician has "linked" his glaucoma to his service-connected diabetes.  May 2014 Board Hearing Tr. at pp. 9-12.  Importantly, the McLendon standard does not require "competent medical evidence" to meet the "low threshold" and the Veteran is competent to report a diagnosis made by a treating physician.  See McLendon, 20 Vet. App. at 83; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a lay person is competent to "report a contemporaneous medical diagnosis").

The Board notes that the question in this case is a close one.  The Veteran did undergo a VA examination with respect to his diabetes and the examiner did not indicate any eye conditions related to his diabetes.  See October 2011 VA Examination (leaving blank the boxes which, if checked, indicate the presence of eye disorders caused by or aggravated by diabetes).  However, the VA examiner did not discuss the Veteran's diagnosis with glaucoma or comment on the Veteran's theory of causation.  To the extent that the failure to check the boxes indicates a negative etiological opinion, there is no discussion or analysis of the alleged link, so the opinion has no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In the circumstances of this case, the Veteran's testimony is sufficient indication of an association with the claimed in-service event to warrant an examination.  McLendon, 20 Vet.App. at 83; Jandreau, 492 F.3d at 1377; Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that lay statements are presumed competent for purposes of McLendon analysis).  While a "conclusory generalized statement" regarding etiology is insufficient, the Veteran was relaying a medical professional's opinion.  Waters, 601 F.3d at 1278; Jandreau, 492 F.3d at 1377.  The Board finds his testimony is insufficient to establish a nexus, however, because the reasoning underlying the opinion is unavailable and it is the reasoning which gives an opinion weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  The Board finds the alleged link medically plausible and, at least possibly, supported by a medical professional.  In addition, the Veteran was diagnosed with glaucoma subsequent to developing diabetes.  At the least, this chronology is consistent with the Veteran's theory.

Giving the benefit of the doubt to the Veteran, the Board finds that, for purposes of determining whether the Veteran is entitled to a VA examination, the McLendon elements have been met.  See Gilbert, 1 Vet. App. at 53-56.  The Veteran should be provided a VA examination in connection with his claim of entitlement to service connection for glaucoma, including as secondary to diabetes mellitus, type II.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ. 

2.  After the RO completes any additional development deemed necessary, schedule the Veteran for a VA examination to determine the etiology of his current glaucoma.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should answer the following questions:

(a) Is it at least as likely as not (probability of at least 50 percent) that the Veteran's glaucoma either began during or was otherwise caused by his military service, including exposure to herbicide agents (e.g. Agent Orange)?

(b) Is it at least as likely as not (probability of at least 50 percent) that the Veteran's glaucoma was caused by his service-connected diabetes mellitus?

(c) Is it at least as likely as not (probability of at least 50 percent) that the Veteran's glaucoma was aggravated by his service-connected diabetes mellitus?

The examiner should note that it has been established for VA purposes that the Veteran was exposed to herbicides, including Agent Orange, during his active service.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all relevant medical evidence of record.  A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


